Murphy Exploration &
                                                                   Production Company-




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     December 7, 2015

                                   No. 04-15-00677-CV

       Helen A. MZYK, Karnes S4 Minerals, L.P., and Karnes S4 Management, L.L.C.,
                                     Appellants

                                             v.

            MURPHY EXPLORATION & PRODUCTION COMPANY-USA,
                               Appellee

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 14-04-00083-CVK
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
      Appellants’ unopposed motion for extension of time to respond to our December 2, 2015
show cause order is GRANTED. We order appellants’ response to our show cause order due
December 30, 2015.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court